Title: From George Washington to John McDowell, 30 July 1798
From: Washington, George
To: McDowell, John



Sir:
Mount Vernon, 30th July, 1798

Being very much engaged of late in a manner I little expected, I have not only suffered your favor of the 19th instant to remain

unacknowledged, but not attending to the time of the vacation of St. John’s college, I have suffered that also to arrive, or to approach too near for the enclosed remittances to defray the expenses of Mr. Custis, before it is probable he left Annapolis.
Allow me the liberty, for this reason, to put the accounts which he has just transmitted to me, under cover to you, with bank-notes of Columbia for one hundred dollars, to discharge and take a receipt thereon, to be returned to me.
The pressure which is upon me at this time will not allow me to say anything relatively to the course of studies marked out for Mr. Custis when he returns to college. I will write more fully to you on this subject at a future time. Sir, I remain, your most obedient,

G. Washington.

